Name: 80/658/EEC, Euratom, ECSC: Decision of the European Parliament of 23 May 1980 on the discharge to be granted to the Commission of the European Communities in respect of the activities of the first, second and third European Development Funds for the 1978 financial year
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-07-14

 Avis juridique important|31980D065880/658/EEC, Euratom, ECSC: Decision of the European Parliament of 23 May 1980 on the discharge to be granted to the Commission of the European Communities in respect of the activities of the first, second and third European Development Funds for the 1978 financial year Official Journal L 180 , 14/07/1980 P. 0017++++DECISION OF THE EUROPEAN PARLIAMENT OF 23 MAY 1980 ON THE DISCHARGE TO BE GRANTED TO THE COMMISSION OF THE EUROPEAN COMMUNITIES IN RESPECT OF THE ACTIVITIES OF THE FIRST , SECOND AND THIRD EUROPEAN DEVELOPMENT FUNDS FOR THE 1978 FINANCIAL YEAR ( 80/658/EEC , EURATOM , ECSC ) THE EUROPEAN PARLIAMENT , HAVING REGARD TO THE REPORT OF THE COURT OF AUDITORS ON THE ACCOUNTS FOR THE 1978 FINANCIAL YEAR AND THE ANSWERS OF THE INSTITUTIONS TO THE REPORT ( DOC . 1-567/79 ) , HAVING REGARD TO THE REPORT OF THE COMMITTEE ON BUDGETARY CONTROL AND THE OPINION OF THE COMMITTEE ON DEVELOPMENT AND COOPERATION ( DOC . 1-150/80 ) AND ANNEXES , CONSIDERING THAT THE TREATY OF 22 JULY 1975 , WHICH , NOTABLY , CONFERRED ON PARLIAMENT THE POWER OF DISCHARGE IN RESPECT OF THE IMPLEMENTATION OF THE ANNUAL BUDGET APPLIED TO THE ACCOUNTS FOR THE 1978 FINANCIAL YEAR , INCLUDING OF COURSE THE FINANCIAL OPERATIONS OF THAT YEAR IN REGARD TO THE ACTIVITIES OF THE FIRST , SECOND AND THIRD EUROPEAN DEVELOPMENT FUNDS ; 1 . GRANTS A DISCHARGE TO THE COMMISSION IN RESPECT OF THE FINANICAL MANAGEMENT OF THE FIRST , SECOND AND THIRD EDFS DURING THE 1978 FINANCIAL YEAR ; 2 . INSTRUCTS ITS PRESIDENT TO COMMUNICATE THIS DECISION TO THE COMMISSION , TO FORWARD IT TO THE OTHER INSTITUTIONS AND TO ARRANGE FOR ITS PUBLICATION IN THE " L " SERIES OF THE OFFICIAL JOURNAL . STRASBOURG , 23 MAY 1980 . THE SECRETARY-GENERAL H . -J . OPITZ THE PRESIDENT SIMONE VEIL